Order issued June 17, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01587-CR
                      ________________________________________

                       EDWARD DERELL HARMON, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                      Before Justices Bridges, Francis, and Lang-Miers

      Based on the Court’s opinion of this date, we GRANT the March 5, 2014 motion of

Deborah Ellison Farris for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Deborah Ellison Farris as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Edward Derell Harmon, TDCJ No. 1891908, Polunsky Unit, 3872 FM 350 South, Livingston,

Texas, 77351.

      We DENY appellant’s May 8, 2014 pro se motion in limine.



                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE